Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4, 18 and 27-28 directed to Invention and Species non-elected without traverse.  Accordingly, claims 4 and 27-28 are rejoined for allowance. 

Claim Objections
Claim 18 is objected to because of the following informalities:  the term “The induction heater system of claim 17, wherein the ferrous…”, recited in line 1, is object because it depends on “Canceled claim 17”.  Correction is required.
Allowable Subject Matter
Claims 1-10, 12-16, 19-31 are allowed and claim 18 will allow if overcome the above objection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a level instrument adapted to measure or indicate or both measure and indicate a liquid level in the ferrous heat tube as recited in claims 1-10, 12-14, 16, 19-28; a pivot mount proximate a lower end of the ferrous heat tube, the ferrous heat tube pivotable between a substantially vertical .

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 29, 2021